Citation Nr: 1342258	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.  He died in January 1987.  The appellant is the Veteran's surviving spouse.

This matter is on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's primary assertion is that the Veteran's cardio respiratory arrest was due to his in-service herbicide exposure along the demilitarized zone (DMZ) in Korea.  Service personnel records establish that the Veteran served in the DMZ in September 1968.  Herbicide exposure has been conceded.

According to the Veteran's death certificate, the immediate cause of death was cardio respiratory arrest due to or a as a consequence of chronic ETOH abuse.  At the time of his death, service connection was not in effect for any disability.

As an initial matter, the Board observes that the death certificate indicated that the Veteran died at Maria Parham hospital in January 1987, but the hospital records have not been obtained.  The potential relevance of these records cannot be ignored as they could address the nature and etiology of the Veteran's cardiovascular disease.  The death certificate also indicates that at the time of his death the Veteran was an officer in the Army National Guard (ANG), but there are no associated service treatment records in the claims file.  Such records may prove relevant to the appellant's claim.   Accordingly, the Veteran's hospital treatment records and any additional service treatment records should be obtained and associated with the claims folder. 

Next, while the appellant's primary assertion is that the Veteran's cardio respiratory arrest was due to his in-service herbicide exposure along the DMZ in Korea, it is unclear whether there is any relationship between the Veteran's cardiorespiratory disability and his military service.  On Remand a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center, the National Guard, and any other appropriate agency to obtain service treatment records that specifically include any cardio/respiratory treatment records prior to January 1982.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) , must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give her an opportunity to respond.

2.  Contact the appellant and ask her to provide a signed release of information for treatment records from the Maria Parham Hospital for treatment received by the Veteran prior to his death, as well as any other facilities or treatment providers that are relevant to the appellant's claim.  She should be asked to identify any care provider that treated the Veteran for any type of cardiovascular disorder.  If the appellant returns completed release(s) of information, the AMC should obtain these records and associate them with the claims file.

3.  After completion of the above, the claims file should be sent to an appropriate VA physician to provide an opinion on the cause of the Veteran's death.  The physician must review the entire claims file.  That such a review was conducted must be noted in the opinion.

The physician should provide an opinion as to whether it is as likely as not that the Veteran's cardio respiratory arrest which led to his death was etiologically related to service, to include herbicide exposure.  The examiner should specifically comment as to whether the Veteran suffered from any type of ischemic heart disease, to include coronary artery disease, prior to his death.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, readjudicate the appellant's claim.   If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


